Concurring Opinion by
Judge Doyle:
I concur in the result reached by the majority. I write separately only to express my views on how Callahan v. Pennsylvania State Police, 494 Pa. 461, 431 A.2d 946 (1981), should be read. I do not read that case as saying that on the facts present there no adjudication existed. Rather, the court said that there was no valid adjudication because the letter to Callahan advising him of the loss of his benefits purported to deprive him of those benefits, which were a property right, without first giving him notice and an opportunity to be heard.
*515Here, inexplicably, Kohls furlough letter was not made part of the record. For purposes of the preliminary objections, however, it is admitted that the letter advised Kohl of his furlough. The loss of Kohls employment constituted the loss of a property right and, accordingly, the letter constituted an adjudication. See Section 101 of the Administrative Agency Law, 2 Pa. C. S. §101; Callahan. But, the adjudication was not a valid adjudication unless it advised Kohl of his right to a hearing. We cannot tell from the pleadings whether it did so. Thus, the remand directed by the majority for a factual determination of what the letter said is proper.
As to the mandamus question, I believe two issues are present. To the extent that Kohl seeks reinstatement, mandamus is properly denied at this juncture since there are no relevant findings on whether Kohl was the last person hired. To the extent that Kohl seeks a mandamus to compel a hearing, the propriety of that equitable relief cannot be decided until it is determined whether he had a clear right to relief.1 And, whether he had such a right depends upon whether he was advised of his right to a hearing and whether he exercised that right by requesting one before the Township Supervisors, see Appeal of Kahle, 112 Pa. Commonwealth Ct. 402, 535 A.2d 304 (1988), or waived that right. It is clear that before mandamus would lie, Kohl would have to be denied a hearing after requesting one. Contrarywise, if the letter advised Kohl of his right to a *516hearing and he foiled to request one in a timely manner, he has lost his right to do so and mandamus would not lie.
Accordingly, because I agree that necessary findings are missing, I concur in the result to remand for such findings.

 It is well settled that mandamus is an extraordinary remedy which lies to compel the performance of a ministerial act or mandatory duty only where there is a clear legal right in the plaintiff and a correspondingly clear legal duty in the defendant and a want of any other adequate remedy. Carino v. Board of Commissioners of the County of Armstrong, 79 Pa. Commonwealth Ct. 242, 468 A.2d 1201 (1983).